Case: 17-50864      Document: 00514514505         Page: 1    Date Filed: 06/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 17-50864
                                                                                 FILED
                                                                             June 15, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN GABRIEL ZUBIA, also known as Juan Gavriel Zubia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:17-CR-118-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Juan Gabriel Zubia appeals the sentence imposed following his guilty
plea to possession of a firearm by a convicted felon. He argues that the district
court clearly erred in applying a four-level U.S.S.G. § 2K2.1(b)(6)(B)
enhancement based on a finding that firearms were found in close proximity
to drug-manufacturing materials and paraphernalia during a drug trafficking
offense.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50864     Document: 00514514505       Page: 2   Date Filed: 06/15/2018


                                   No. 17-50864

      For purposes of section 2K2.1(b)(6), a “district court’s determination of
the relationship between the firearm and another offense is a factual finding”
reviewed for clear error. United States v. Coleman, 609 F.3d 699, 708 (5th Cir.
2010).    Subsection (b)(6)(B)’s four-level enhancement is automatically
applicable “in the case of a drug trafficking offense in which a firearm is found
in close proximity to drugs, drug-manufacturing materials, or drug
paraphernalia.” U.S. SENTENCING GUIDELINES MANUAL § 2K2.1(b)(6)(B) cmt.
n.14(B)(ii). “‘Drug trafficking offense’ means an offense under federal, state,
or local law that prohibits . . . the possession of a controlled substance . . . with
intent to . . . distribute.” See United States v. Alcantar, 733 F.3d 143, 147 (5th
Cir. 2013) (internal quotation marks and citation omitted).
      “A district court may draw reasonable inferences from the facts when
determining whether an enhancement applies.” United States v. Juarez, 626
F.3d 246, 251 (5th Cir. 2010). “A factual finding is not clearly erroneous if it is
plausible in light of the record as a whole.” Coleman, 609 F.3d at 708. A
presentence report is generally sufficiently reliable to be considered as
evidence by the district court in making factual determinations. United States
v. Nava, 624 F.3d 226, 231 (5th Cir. 2010).
      Overlooking the intervening period between receipt of the tip and his
arrest, Zubia argues that the failure of the search of his car to yield
methamphetamine means that a drug trafficking crime cannot be inferred and
that the presence of drugs is necessary to show evidence of distribution.
However, the undisputed presentence report establishes that a confidential
informant observed Zubia in a public game room the day prior to his arrest in
possession of a quantity of methamphetamine and carrying a gun in his
waistband. When stopped by law enforcement the next day based on the tip,
Zubia was found in possession of a glass methamphetamine pipe, two guns,



                                         2
    Case: 17-50864   Document: 00514514505     Page: 3   Date Filed: 06/15/2018


                                No. 17-50864

and a digital scale—all in the vehicle’s center console—with a box of plastic
baggies used in the repackaging of narcotics found on the floor board of the
back seat.    The plastic baggies, digital scale, and his possession of
methamphetamine and a firearm the day prior allowed the district court to
reasonably infer that Zubia was engaged in a drug trafficking offense. See
Alcantar, 733 F.3d at 144, 146-48; United States v. Hunter, 543 F. App’x 374,
375-76 (5th Cir. 2013) (per curiam) (unpublished).
     AFFIRMED.




                                      3